Citation Nr: 0944281	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-00 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for left knee degenerative arthritis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left knee instability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1987 to January 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

In his November 2006 Substantive Appeal, the Veteran reported 
that he had right knee and low back disability due to his 
service-connected left knee disabilities.  On remand, the RO 
should have the Veteran clarify whether he seeks secondary 
service connection for right knee and low back disabilities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he is entitled to higher initial 
disability evaluations for his left knee disabilities.  The 
RO has evaluated the left knee degenerative arthritis under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 as 10 percent 
disabling.  The hyphenated code is intended to show that the 
Veteran's disability includes symptoms of traumatic arthritis 
(Diagnostic Code 5010) and limitation of flexion of the leg 
(Diagnostic Code 5260).  The RO also awarded a separate 10 
percent evaluation for left knee instability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  The effective date of these 
awards was April 28, 2005. 

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2009).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
In this case, the Veteran has not been afforded a VA 
examination since September 2005 and the evidence suggests 
that his left knee disabilities have worsened since that 
time.  As such, VA is required to afford him a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his left knee disabilities.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, 
the Board has no discretion and must remand this claim.  

Additionally, the Veteran receives VA medical care.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Thus, the RO should request all pertinent 
VA medical records, dated since June 2004.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the Veteran that are dated 
since June 2004.

2.  After the above development is 
completed, the Veteran should be afforded 
a VA joints examination to assess the 
severity of his service-connected left 
knee disabilities.  The claims folder must 
be made available and reviewed by the 
examiner.  All necessary tests, including 
range of motion studies, should be 
conducted, and the findings should be 
noted in the examination report.

In assessing the severity of the Veteran's 
left knee disabilities, the examiner 
should state whether the left knee 
disabilities are manifested by weakened 
movement, excess fatigability, 
incoordination or pain.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, or pain.  The examiner 
should also state whether there is 
recurrent subluxation or lateral 
instability and, if so, the severity 
thereof.  In offering these assessments, 
the examiner must acknowledge and discuss 
the Veteran's report of his left knee 
symptoms.  The examiner must provide a 
complete rationale for all findings and 
conclusions in a legible report. 

3.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

